Citation Nr: 0323843	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  95-11 634	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include an ulcer, secondary to the intake of 
medication prescribed for a service-connected right foot 
disability.

2.  Entitlement to service connection for teeth numbered 1, 
3, 4, 14, 15, 16, 17, 19, 30 and 31.

3.  Entitlement to service connection for a dental 
disability, for VA outpatient treatment purposes.

4.  Entitlement to a disability evaluation in excess of 20 
percent for a right foot disability, including hallux valgus 
with prominent bunion, asymptomatic, and multiple rigid 
hammertoes of the lesser toes.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The case was previously before the board in July 1999, at 
which time certain claims were adjudicated and the remaining 
claims, as set forth on the first page of this decision, were 
Remanded for additional development.  The development having 
been completed, the case is again before the Board.  The 
increased rating claim for the right foot will be addressed 
in the remand section of this case.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Gastrointestinal disorders are unrelated to the veteran's 
medication for his service connected disability and are also 
unrelated to his military service.

3.  The evidence does not show a current dental disability 
for which service connection may be granted and does not 
indicate that the veteran is otherwise eligible for VA 
outpatient dental treatment.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred or 
aggravated by active military service, and is unrelated to 
treatment for a service connected disability; an ulcer was 
not demonstrated on medical examination.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002). 

2.  Entitlement to service connection for a dental disorder 
is not demonstrated and entitlement to service connection for 
eligibility for outpatient dental treatment is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1712, 5102, 5103, 5103A, 5107 
(West 1991& Supp. 2002); 38 C.F.R. §§ 3.102, 3.381, 4.149, 
17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in December 2002 and the 
Supplemental Statement of the Case of February 2003.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Gastrointestinal Disorder

Service medical records are silent as to complaints, 
treatment or diagnoses relating to any gastrointestinal 
disorder, including but not limited to lactose intolerance 
and/or irritable bowel syndrome.  Clinical records first 
report gastrointestinal problems, variously characterized, in 
the early 1990's, many years after service.  The record does 
not provide a basis for service connection on a direct basis.  
Nevertheless, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002). 

The veteran contends that he experiences a gastrointestinal 
disorder to include an ulcer as a result of medication 
afforded for treatment for his service connected foot 
disorder.  The veteran was afforded a VA examination in June 
2000.  An ulcer was not clinically appreciated, and the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for an 
ulcer.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability [and in] the absence of proof 
of present disability there can be no valid claim.").  
Moreover, the examiner opined that the veteran's 
gastrointestinal disorders were unrelated to his medication 
and were also unrelated to his military service.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a gastrointestinal 
disorder.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Dental Claims

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  38 C.F.R. § 4.149 (1998).  
Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions which 
would affect the present case.  See 64 Fed. Reg. 30392 
(1999).

The categories of eligibility for VA outpatient dental 
treatment are listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161, and include treatment for a service-connected 
compensable dental condition (Class I); one-time treatment of 
a noncompensable service-connected dental condition, subject 
to various conditions including timely application after 
service (Class II) (the time for the appellant to claim such 
treatment has long since expired); service-connected dental 
conditions due to combat wounds or other service trauma 
(Class II (a)); treatment of dental conditions for former 
prisoners of war (Class II(b) and Class II(c); dental 
conditions professionally determined to be aggravating an 
adjudicated service-connected disability (Class III); 
service-connected dental conditions of a veteran having a 100 
percent service-connected disability (Class IV); etc.

Service dental records are silent for traumatic dental injury 
or a service connected dental condition.  Moreover, on his 
separation examination in November 1976, the veteran denied 
any history of tooth and gum problems at that time.  

The veteran was afforded a VA dental examination in July 
1994.  Missing teeth were noted at #1, #3, #14, #16, #17, 
#30, #31.  Tooth #4 had nonrestorable caries.  Number 15 had 
carious retained roots present.  The veteran denied history 
of facial or dental trauma.  He claimed that his teeth had 
gotten suddenly worse after recently taking VA prescribed 
medication.  Diagnosis was moderate peridontitis, restorable 
and nonrestorable caries and partial absence of teeth, 
acquired, without replacements.  

He was afforded another VA dental examination in June 2000.  
Heavy calculus was noted on teeth # 1 and 16.  Missing teeth 
were noted at #3, #14, #17, #30, and #31.  The examiner noted 
inter alia that teeth #3, #4, #14, and #15 were charted as 
carious at an in-service November 1976 examination.  The 
examiner also noted that teeth #30 and #31 had been present 
in service.  All missing teeth evident during service were 
considered replaceable.  The examiner also noted that the 
1994 examination reported teeth # 1 and #16 as missing, and 
the examiner attributed same to a clerical error because the 
teeth were in fact present on examination in June 2000.  The 
examiner concluded that the missing and nonrestorable teeth 
were consistent with lack of dental care.  Dental caries and 
peridontitis was also consistent with lack of dental care and 
unlikely caused by medication.  

The record does not demonstrate a basis for a compensable or 
noncompensable service connected dental disorder.  Dental 
pathology attributable to in-service trauma is not 
demonstrated by the record.  It is also observed that the 
veteran was not a prisoner of war and, thus, entitlement to 
benefits on that basis is precluded.  Carious teeth, 
replaceable missing teeth, and periodontal disease are not 
disabling conditions under VA regulations and may be 
considered service connected for treatment only.  In the 
present case, the claim advanced was not timely made.  

The veteran claims that his dental problems are attributable 
to VA prescribed medication.  The veteran asserts that he was 
a dental technician; however, the records do not support that 
allegation.  His service records demonstrate that he had 
experience as a guard and otherwise in security.  The Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, a dentist's opinion such as that afforded 
in June 2000 would be entitled to more probative weight even 
if the veteran had experience as a dental technician because 
it was advanced by one with greater medical training and 
experience.  That dentist disputed the claimed association 
and attributed the veteran's dental problems to lack of 
proper dental care rather than to medication.  In light of 
the foregoing, the preponderance of the evidence is against 
the claim of entitlement to service connection for the 
claimed teeth and also against entitlement to outpatient 
dental treatment.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").




ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied. 

Entitlement to service connection for teeth numbered 1, 3, 4, 
14, 15, 16, 17, 19, 30 and 31 is denied.

Entitlement to service connection for a dental disability, 
for VA outpatient treatment purposes is denied.


REMAND

The Board observes that, pursuant to a February 2003 rating, 
the RO increased the disability evaluation for the veteran's 
service connected foot disability to 40 percent, a rating 
corresponding to loss of use of the foot.  The RO regarded 
the award as a full grant of benefits.  However, in a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  There is 
nothing in the record showing that the veteran was only 
seeking a 40 percent rating for his service- connected foot.  
Further, the potential applicability of an extraschedular 
award is not absolutely foreclosed, and there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204.  Moreover, 
in its Informal Hearing Presentation dated in July 2003, the 
veteran's representative expressly continues to pursue this 
particular claim.  Pursuant to AB v. Brown, 6 Vet. App. 35 
(1993), the Board is required to construe the appeal as an 
appeal for the maximum benefit allowable by law or regulation 
and thus consider all potentially applicable disability 
rating levels.  Therefore, the increased rating issue remains 
on appeal.  

No supplemental statement of the case has been issued to 
address additional evidence, such as the June 2000 podiatrist 
examination, received since the November 1994 Supplemental 
Statement of the Case.  The RO is required to issue a 
supplemental statement of the case when additional pertinent 
evidence is received after the most recent supplemental 
statement of the case has been issued.  38 C.F.R. § 19.31.

Accordingly, this case is REMANDED to the RO for the 
following development:

After undertaking any additional 
development deemed necessary, the RO 
should provide the veteran and his 
representative a Supplemental Statement 
of the Case concerning the evaluation of 
the right foot disability, to include 
pertinent evidence associated with the 
claims file received since the November 
1994 Supplemental Statement of the Case, 
and be provided the applicable time to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


Error! Not a valid link.


